MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) August 3, 2007 decision denying petitioners’ untimely motion to reconsider.
We have reviewed the record, respondent’s motion for summary disposition and the opposition thereto. We conclude that summary disposition is appropriate because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). The regulations provide that a motion to reconsider “must be filed with the Board within 30 days after the mailing of the Board decision.” 8 C.F.R. § 1003.2(b)(2). The BIA did not abuse its discretion in denying petitioners’ motion to reconsider, filed nearly 8 months after the BIA’s August 24, 2006 decision. See Lara-Torres v. *543Ashcroft, 383 F.3d 968, 972 (9th Cir.2004) (holding that the BIA’s denial of a motion to reconsider is reviewed for abuse of discretion). Accordingly, respondent’s motion for summary disposition is granted.
The motion for a stay of voluntary departure, filed after the departure period had expired, is denied. See Garcia v. Ashcroft, 368 F.3d 1157 (9th Cir.2004).
All other pending motions are denied as moot.
The temporary stay of removal shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.